DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS of 02/11/20 and 09/09/20 have been considered.

Specification and Drawings
The lengthy specification (760 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification and drawings. For example, the examiner requests that the applicant verify that the reference numbers in the specification and drawings match. The examiner also requests that the applicant verify that the continuity information listed on the ADS and in the specification is correct. Until the applicant has responded that the specification and drawings have been checked, the specification and drawings will be considered to be objected to.

Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21 states, “generating a second haptic stimulation in response to the determining that the wearable haptic device or the mobile comprises 
Appropriate correction is required.

Examiner’s Note - Claim Interpretation
	The examiner considered whether the limitations that state, “circuit structured to …” invoked an interpretation under 35 USC 112(f), since these limitations are modified by functional language. However, based on the applicant’s disclosure, the examiner determined that the claimed “circuits” were structural elements. For example, please note paragraph 0247 of the applicant’s specification, which states, “in embodiments, printed circuit board routing topologies place all of the individual channel input circuitry as close to the input connector as possible. In embodiments, a unique electrostatic protection for trigger and vibration inputs may be placed upfront on the Mux and DAQ hardware in order to dissipate the built up electric charge as the signal passed from the sensor to the hardware.” Here, the specification specifically associates its “circuitry” with hardware elements, such as a printed circuit board, Mux, and DAQ hardware. Similarly, claim 1 also discloses, “a data storage structure to …” Based on the applicant’s disclosure, the examiner determined that the claimed “storage” was also a structural element. For example, paragraph 0255 of the applicant’s specification specifically refers to “on-board memory,” which suggests structure. Therefore, the claims are not being interpreted under 35 USC 112(f). 

Examiner’s Note - 35 USC § 101
	In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-21 qualify as eligible subject matter under 35 U.S.C. 101. With respect to step 2A, prong one, the claims do not recite an abstract idea, law of nature, or natural phenomenon. 
Claim 1 states, “analyze the collected data by evaluating a data storage constraint of the monitoring system and adjusting a volume of collected data stored by the data storage in response to the evaluation …” However, the claimed analysis does not recite any particular mathematical equation or formula. Since the invention is directed to an industrial environment process with a plurality of components, the claimed analysis was not determined to be the type of analysis that can be performed in the human mind. For argument’s sake, even if the claims did recite an abstract idea, law of nature, or natural phenomenon under step 2A, prong one, the claims also recite additional elements that integrate the judicial exception into a practical application under step 2A, prong two. For example, claim 1 states, “a haptic user device for generating a haptic stimulation in response to receipt of a signal …” Here, the claim applies any judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b), which in this case, is the haptic user device. As such, the claims are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.
	Claims 2-15 depend on independent claim 1 and are eligible for similar reasons.
	Independent claim 16 is eligible for reasons similar to those given with respect to claim 1 above. It discloses, “generating a haptic stimulation in response to receipt of 
Claims 17-21 depend on independent claim 16 and are eligible for similar reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 discloses a “high data rate source,” but the scope of “high data rate” is not clear. What’s considered high? For the purposes of examination, any art that teaches any type of data flow control will be construed to anticipate the claimed “high data rate,” as any invention that did not have a high data rate would not need data flow control.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eryurek et al (US PgPub 20030028268) in view of Feroz et al (US Pat 9755984) and Adams et al (US Pat 9104271).

With respect to claim 1, Eryurek et al discloses:
A monitoring system for data collection (abstract states, “A process plant uses an asset utilization expert to collect data …” (emphasis mine). Paragraph 0005 states, “Likewise, many process plants, and especially those which use smart field devices, include applications which are used to help monitor and maintain the devices within the plant …”) in an industrial environment (FIG. 3 illustrates models for multiple areas 80, 81 and 82 within a refining plant. As illustrated in FIG. 3, the area model 82 includes a component model of a raw material source 84 which feeds raw material such as crude oil to a pre-processor model 88. The pre-processor 88 provides some refining to the raw material and provides an output, typically crude oil to a distillation process 90 for further refining.” A industries …”), the system comprising:

    PNG
    media_image1.png
    503
    876
    media_image1.png
    Greyscale

a data collector communicatively coupled to a network infrastructure (paragraph 0014 states, “a data communication system within a process plant includes a database adapted to store a plurality of different types of data and a plurality of applications communicatively coupled to the database via different communication networks …”) and a plurality of input channels (paragraph 0057 states, “the asset utilization expert 50 may receive information from numerous data collectors or data sources …” The various data collectors or data sources serve as the claimed input channels.), wherein the data collector collects data from a subset of the plurality of input channels based on a selected data collection routine (paragraphs 0055-0056 state, “Additionally, the asset utilization expert 50 can send information to one or more optimizers 55 within the plant 10. For example, a control optimizer 55 can be located in the computer 14A and can run one or more control optimization routines 55A, 55B, etc ... Also, routines 58 can be stored …” The claim does not describe “data collection routine” in any detail, so the routines of Eryurek et al anticipate the limitation. Data from any portion of the various data collectors or data sources disclosed by Eryurek et al constitute a “subset of the plurality of input channels”)
a data storage structured to store a plurality of collector routes and collected data that corresponds to the subset of the plurality of input channels (claim 16 discloses storing data in memory; paragraphs 0117 and 0144 further disclose memory. The “structured to store” language of the claim is an intended use, and it is clear that the memory structure of Eryurek et al is able to perform the intended use.), wherein the plurality of collector routes each comprise a different data collection routine (As discussed in the preceding limitation, Eryurek et al discloses multiple types of “routines” throughout its disclosure. Furthermore, the claims do not give any detail as to what constitutes a “data collection routine.” Therefore, the different types of data and the different routines disclosed by Eryurek et al are construed to anticipate the claimed limitation.)
a data acquisition circuit (paragraph 0144 states, “Thus, the elements described herein may be implemented in a standard multi-purpose CPU or on specifically designed hardware or firmware such as an application-specific integrated circuit (ASIC) or other hardwired device as desired. When implemented in software, the software routine may be stored in any computer readable memory such as on a magnetic disk, a laser disk, or detection and diagnostic tools which automatically sense problems with the operation of the device and automatically report these problems to a maintenance person via a standard maintenance interface.” The act of automatically sensing problems anticipates the claimed function of interpreting a plurality of detection values. Further interpretation of detection data is described in paragraph 0013, which states, “This data and information is then sent to and manipulated in a coordinated manner by tools, such as optimization and modeling tools and is redistributed to other areas or tools where it is used to perform better or more optimal control, maintenance and business activities …”) and determine an occurrence of an anomalous condition in the industrial environment (paragraph 0066 states, “For example, applications related to process control, alarming, device maintenance, fault diagnostics …” The disclosure of fault diagnostics suggests the determination of anomalous conditions.), wherein each of the plurality of detection values corresponds to at least one of the subset of the plurality of input channels (paragraph 0013 states, “A process plant uses an asset utilization expert to collect data or information pertaining to the assets of the process plant from various sources or functional areas of the plant inputs may be changed to optimize operation of the plant with respect to some desired optimization variable …” Paragraph 0043 states, “The process control system 12 may be a traditional process control system … which includes an operator interface 12A coupled to a controller 12B and to input/output (I/O) cards …”) 

    PNG
    media_image2.png
    579
    787
    media_image2.png
    Greyscale

a data analysis circuit (paragraph 0144 discloses integrated circuit; paragraph 0123 states, “This information may be made available to the GUI by the asset utilization expert 50 based on data analysis tools …”)
With respect to claim 1, 
the data analysis circuit structured to analyze the collected data by evaluating a data storage constraint of the monitoring system and adjusting a volume of collected data stored by the data storage in response to the evaluation, wherein the data analysis circuit determines an aggregate rate of data being collected from the subset of the plurality of input channels, wherein if the aggregate rate exceeds a current bandwidth allocation rate associated with the network infrastructure, then the data analysis circuit requests an increase to the current bandwidth allocation rate from the network infrastructure
a haptic user device for generating a haptic stimulation in response to receipt of a signal from the data acquisition circuit indicating an occurrence of a specified anomalous condition in the industrial environment
With respect to claim 1, Feroz et al discloses:
the data analysis circuit structured to analyze the collected data by evaluating a data storage constraint of the monitoring system and adjusting a volume of collected data stored by the data storage in response to the evaluation (The abstract of Feroz et al states, “Methods, apparatuses and systems directed to an aggregate bandwidth utilization control scheme including fair share bandwidth allocation and dynamic allocation of bandwidth in response to detected traffic utilization.” Feroz et al column 8, lines 6-15 state, “Packet processor 92 also stores meta information relating to the received packets … a memory space, typically dynamic random access memory (DRAM) …the packet flow direction (inbound or outbound), and a pointer to the flow object corresponding to the flow of which the packet is a part.” Feroz et al column 19, lines 25-29 state, “this separate process can also be passed pointers to TCP FIN packets to adjust various data structures, such as reallocating flow object space to a pool of available memory, adjusting flow counts in traffic class or partition objects. Here, Feroz et al uses different terminology than what is claimed, but one of ordinary skill in the art understands that the operations described by Feroz et al read on the claimed invention. Bandwidth allocation is performed because there is some sort of data storage constraint (based on the detected traffic utilization) that requires controlling data flows (i.e. adjusting a volume).), wherein the data analysis circuit determines an aggregate rate of data being collected from the subset of the plurality of input channels, wherein if the aggregate rate exceeds a current bandwidth allocation rate associated with the network infrastructure, then the data analysis circuit requests an increase to the current bandwidth allocation rate from the network infrastructure (Feroz et al column 13, lines 42-45 state, “The per-flow rate demands for all flows falling within a given partition can be aggregated to yield an aggregate rate demand for the partition … Aggregate rate demand for a partition may also be determined by analyzing the number of packets queued in a corresponding partition queue over a given analysis interval … flow control module 94 can then allocate unutilized bandwidth to partitions where the aggregate rate demand exceeds their respective bandwidth allocations.” The claimed limitation is obvious in view of the combination of Eryurek et al and Feroz et al. Eryurek et al discloses the plurality of input channels. Feroz et al discloses bandwidth allocation based on aggregate rate.) 
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the bandwidth allocation and aggregate rate teachings of Feroz et al into the invention of Eryurek et al. The motivation for the skilled artisan in doing so is to gain the benefit of ensuring efficient data transfer.
With respect to claim 1, Adams et al discloses:
a haptic user device for generating a haptic stimulation in response to receipt of a signal from the data acquisition circuit indicating an occurrence of a specified anomalous condition in the industrial environment (Column 2, line 63 – column 3, line 19 states, “More particularly, certain exemplary embodiments can relate to human-machine interaction for users wearing gloves on their hands for nearly any purpose … Certain exemplary embodiments can allow a person to interact with a computer or other information device while wearing protective gloves, to enter numerical and/or textual data, to interact with a graphical user interface … and/or to generate tactile alerts and/or warnings.” The claimed limitation is obvious in view of the combination of 
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the haptic user device teachings of Adams et al into the invention of Eryurek et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing immediate and direct feedback to a human user when there is an alert of a possible problem in the system and process of Eryurek. This saves the user time from having to read the alert off a computer screen.

With respect to claim 2, Eryurek et al, as modified, discloses:
wherein the haptic user device comprises a wearable device, wherein the wearable device is selected from a group consisting of: a glove, a ring, a wrist band, a watch, an arm band, a belt, a necklace, and a device attached to, or incorporated in, footwear, headwear, clothing, or eyewear 

With respect to claim 3, Eryurek et al, as modified, discloses:
wherein the haptic user device generates a stimulation from a list consisting of: tactile, bending, vibration, heat, sound, force, odor, and motion stimulation (Adams et al figure 16 shows an exemplary embodiment of a tactile actuation assembly in which a vibrational motor can move within an enclosing tactile adapter. Adams column 18, line 40 discloses glove fingertip heaters. Adams column 22, line 24 discloses a sound emitter. Adams column 23, lines 56 – 65 define actuator as “a device that converts, translates, and/or interprets signals … such as a motion (e.g. rotation of a motor shaft, vibration …), audible sound …”)

With respect to claim 4, Eryurek et al, as modified, discloses:
wherein the specified anomalous condition requires a user to be alerted (paragraphs 0109 and 0130-0131) and the haptic stimulation is repeated until an acceptable response is detected (Adams et al column 36, lines 65-67 state, “any described activity can be repeated, any activity can be performed by multiple entities, and/or any activity can be performed in multiple jurisdictions …” The claim does not define what defines an “acceptable response.” The examiner will broadly interpret any 

With respect to claim 5, Eryurek et al, as modified, discloses:
wherein the haptic user device further includes an industrial machine operator haptic user interface that is adapted to provide a machine operator with a haptic stimulation responsive to the machine operator’s control of, or a sensed condition of, a corresponding machine (obvious in view of combination; Eryurek et al discloses a sensed condition of a machine and alerts the user through a graphical user interface. Adams et al teaches a haptic user device that interacts with a graphical user interface to provide the machine operator with some sort of haptic stimulation.)

With respect to claim 6, Eryurek et al, as modified, discloses:
wherein at least one of a type, a strength, a duration, and a frequency of the haptic stimulation is indicative of a risk of injury to the user (obvious in view of Eryurek et al in view of Adams et al. Eryurek et al discloses a warning of an injury (figure 24 shows an alert that states, “WARNING! The electrode compartment may contain line pressure. Removing the cover before depressurizing may result in death or serious injury.”). Adams et al discloses generating tactile alerts and/or warnings (column 3, line 19). The tactile alerts and/or warnings of Adams et al, when viewed in the context 

With respect to claim 7, Eryurek et al, as modified, discloses:
wherein the haptic stimulation is selected from a list consisting of pressure, heat, impact, sound and electrical stimulation (Column 26, lines 21-33 lists many different types of haptic experiences, which includes pressure, impact, and vibration.)

With respect to claim 8, Eryurek et al, as modified, discloses:
wherein the data acquisition circuit is further structured to broadcast a location of the haptic user device (Adams column 30, lines 9-15 state, “A network can be and/or utilize any of a wide variety of sub-networks and/or protocols, such as … broadcast …” Adams column 9, lines 1-4 state, “The hand position tracking process 37 can observe hand position input 36 through the position and/or motion of any and/or each light emitting diodes 11 on the back of one or more outer gloves 12.” Adams column 19, lines 61-62 state, “tactile feedback to the back of the hand or in other locations within the protective suit …”) and to wirelessly transmit the signal indicating the occurrence of the specified anomalous condition in the industrial environment to the haptic user device (obvious in view of combination; Eryurek et al discloses anomalous condition. Adams et al wireless or handheld device networks) …” Column 30, lines 3-9 of Adams states, “Via a network, such nodes and/or devices can be linked, such as via various wireline and/or wireless media …”)

With respect to claim 9, Eryurek et al, as modified, discloses:
wherein at least one of the plurality of detection values from the collected data comprises at least one of frequency information or vibration information (figure 18 of Eryurek et al shows a plot with “Frequency in Hz” as the X-axis. This serves as frequency information. Paragraph 0057 also discloses information from radio frequency transceivers, which also serves as frequency information. Paragraph 0040 describes spectral plots of vibration. Paragraph 0058 states, “Still further, the asset utilization expert 50 may receive information from data analysis tools related to rotating equipment such as on-line vibration …”)

With respect to claim 10, Eryurek et al, as modified, discloses:
wherein the data analysis circuit further comprises a pattern recognition circuit structured to analyze a subset of the plurality of detection values expert system …” As discussed above, Eryurek et al paragraph 0144 describes implementing operations on a circuit.)

With respect to claim 11, Eryurek et al, as modified, discloses:
wherein the data storage comprises a distributed data storage (Eryurek et al paragraph 0051 states, “The asset utilization expert 50 may also use the collected data to generate new information or data which can be distributed to generate new information or data which can be distributed to one or more of the computer systems associated with the different functions within the plant 10.” Eryurek et al paragraph 0106 states, “the software routines of the GUI may be stored and executed in a distributed manner …”)

With respect to claim 12, Eryurek et al, as modified, discloses:
wherein the data analysis circuit selectively eliminates a subset of the collected data until the current bandwidth allocation rate is increased to prevents temporary fluctuations in data rates from substantially affecting the flow target rate, thereby allowing the rate of the flow to potentially increase.” By controlling flow, and preventing flow in certain ways, Feroz et al effectively “eliminates” a subset of collected data.)

With respect to claim 13, Eryurek et al, as modified, discloses:
wherein the subset of the collected data is selectively eliminated to reduce a number of monitoring points co-located on an industrial machine (obvious in view of the bandwidth allocation and flow control teachings of Feroz et al. Controlling flow in a certain way effectively serves as a form of selective elimination. Eryurek teaches monitoring points on an industrial machine, as discussed above.)

With respect to claim 14, Eryurek et al, as modified, discloses:
wherein the data analysis circuit eliminates the monitoring points by deactivating at least one of the monitoring points (obvious in view of the bandwidth allocation and flow control teachings of Feroz et al; Column 4, lines 6-7 of Feroz et al states, “after a packet processor classifies each packet and pushes each packet onto a partition queue associated with the appropriate partition, another process, typically, loops through the partition 

With respect to claim 15, Eryurek et al, as modified, discloses:
wherein the data analysis circuit selectively eliminates the subset of the collected data based on a hierarchical template that establishes a hierarchy for the collected data (column 4, lines 62-67 of Feroz et al state, “In another implementation, the present invention features a weighted fair share allocation scheme for hierarchical partition configurations …”)

Independent claim 16 represents the method claim version of system claim 1. It is rejected for similar reasons as those discussed with respect to claim 1 above.

With respect to claim 17, Eryurek et al, as modified, discloses:
wherein at least one of the plurality of input channels comprises a high data rate source (As discussed in the 112(b) rejection above, for the purposes of examination, any art that teaches any type of data flow control will be construed to anticipate the claimed “high data rate,” as any invention that did not have a high data rate would not need data flow 

With respect to claim 18, Eryurek et al, as modified, discloses:
wherein the high data rate source comprises at least one of frequency information or vibration information (obvious in view of combination. As discussed with respect to claim 9 above, Eryurek et al discloses frequency and vibration information. As discussed with respect to claim 17 above, Feroz et al discloses a high data rate source.)

With respect to claim 19, Eryurek et al, as modified, discloses:
further comprising increasing a data capacity allocation for a data storage for the collected data until the current bandwidth allocation rate exceeds the determined aggregate rate of data (obvious in view of aggregate rate and bandwidth allocation teachings of Feroz et al; see discussion in claim 1 above)

With respect to claim 20, Eryurek et al, as modified, discloses:
wherein a subset of the collected data is selectively eliminated until the current bandwidth allocation rate exceeds the determined aggregate rate of data (obvious in view of bandwidth allocation and aggregate rate teachings of Feroz et al, as discussed above; Feroz et al column 21, lines 36-40, which state, “While other implementations are contemplated by the prevents temporary fluctuations in data rates from substantially affecting the flow target rate, thereby allowing the rate of the flow to potentially increase.” By controlling flow, and preventing flow in certain ways, Feroz et al effectively “eliminates” a subset of collected data. Furthermore, column 13, lines 54-57 state, “flow control module 94 can then dynamically allocate unutilized bandwidth to partitions where the aggregate rate demand exceeds their respective bandwidth allocations.”)

With respect to claim 21, Eryurek et al, as modified, discloses:
determining whether one of: a wearable haptic device or a mobile device, associated with a person located at the industrial environment, comprises one of: one of the plurality of input channels, or a portion of the network infrastructure (obvious in view of combination of Eryurek et al and Adams et al; As discussed above, both Eryurek et al and Adams et al disclose a network. As discussed above, Eryurek et al discloses the industrial environment and plurality of input channels. Adams et al discloses a wearable haptic device. The claim does not describe what it means for a wearable haptic device or a mobile device to “comprise” one of a plurality of input channels or a portion of a network. The examiner will broadly interpret this to mean that the wearable haptic device or mobile device gains some sort of association with the one of the plurality of input channels or a portion of the network.)
generating a second haptic stimulation in response to the determining that the wearable haptic device or the mobile device comprises the one of: one of the plurality of input channels, or a portion of the network infrastructure (obvious in view of combination of Eryurek et al and Adams et al; The examiner interprets a scenario where the wearable haptic device of Adams et al provides haptic stimulation in response to one of the plurality of alerts or alarms generated based on one of the input channels of Eryurek et al (which is a result of the combination) to read on the claimed limitation.)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nixon et al (US PgPub 20020077711) discloses fusion of process performance monitoring with process equipment monitoring and control.
Bouse et al (US PgPub 20040019461) discloses machine fault information detection and reporting.
Dillon (US PgPub 20040172147) discloses delivery of process plant notifications.
Eryurek et al (US PgPub 20050007249) discloses integrated alert generation in a process plant.
Piovesan et al (US PgPub 20110071963) discloses a method, system and apparatus for intelligent management of oil and gas platform surface equipment.
Mar et al (US PgPub 20150070145) discloses an electrical stimulation haptic feedback interface.
Pal (US PgPub 20160209831) discloses an IOT-enabled process control and predictive maintenance using machine wearables.
Dayal (US PgPub 20160210834) discloses a wearable smart device for hazard detection and warning based on image and audio data.
Pal et al (US PgPub 20170053461) discloses a method for smartphone-based accident detection.
Tran et al (US PgPub 20170312614) discloses a smart device.
Gupta et al (US PgPub 20130117438) discloses methods for adapting application services based on current server usage and devices thereof.
Espinosa (US PgPub 20130124719) discloses determining a bandwidth throughput requirement.
Tian et al (US PgPub 20140379102) discloses a method for automatically setting controller bandwidth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLENE VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        02/12/21